DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 06/01/2021.  
Claims 21-40 are pending in the case.  Claims 21, 31 and 37 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 09/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10356157 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 21, 31 and 37 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Meisels et al. (US 2012/0278401 A1) discloses a method to detect document changes are sent within a body of an electronic message to Costenaro et al. (US 2012/0284344 A1) discloses a method to detect changes made to a document are automatically summarized within an electronic message. The changes may be made to a document that is being collaborated on. For example, the document may be an attachment to an electronic message, a link to a shared document that is contained within the electronic message and/or a document that is being shared between a different users. The document may be any type of file to which changes/comments are made, such as word processing documents, spreadsheets, slides, and the like. A reviewer may make many different types of changes to the document (e.g. deleting/adding content, adding comments, and the like). After making any changes to the document, a summary of the changes is automatically inserted into an electronic message that is then sent to one or more recipients. Live information relating to the document may also be included with a display of one or more electronic messages. The live information may include information such as who is currently editing the document, who has edited the document, a current state of the document, content changes to the document, and the like.  Tiu et la. (US 2008/0065604 A1) discloses a method and system for feeding updates to landing pages of users in an online social network from external sources, so that the efficiency of finding and viewing content associated with users is much improved. According to embodiments of the present invention, updates that a user of an online social  and Shukla et al. (US 2007/0050392 A1) discloses applications can access a rich set of event notification subscription options at various object scopes (at the level of individual items, folder contents or complete hierarchies of objects), and for various event types (create, update, delete operations), object types (documents, messages etc) and kind of objects (items, extensions, links etc). Additionally, event notifications are preserved across session terminations (voluntary or not) so that seamless resumption of monitoring is possible.  
However, Meisels et al., Costenaro et al., Tiu et la., and Shukla et al. fail to clearly teach or fairly suggest the combination of following limitations: 
receiving, by a client device from a remote server, a first indication of a first change to the content of the file by a first user, wherein the file is associated with a client device user and is stored by the remote server in the cloud-based file storage system; 
receiving subscription preferences associated with the client device user for providing notifications when files of the plurality of files located in the plurality of folders on the cloud-based file storage system are modified, the subscription preferences indicating, at least in part, one or more of file types intended to trigger notifications, the file types comprising (i) a first file type representing a first subset of files owned by the client device user and (ii) a second file type representing a second subset of files owned by other users and shared with [[the]] client device users, wherein the first subset of files and the second subset of files are part of the plurality of files located in the plurality of folders on the cloud-based file storage system; 

in response to determining that the notification condition is satisfied, generating a notification to display with respect to the first change made to the content of the file, wherein the notification indicates the first change made to the file, an identifier of the file, and an identity of the first user; 
receiving, via the notification in the user interface, user input from the client device user for a second change to the content of the file; and 
automatically causing the second change to be applied to the content of the file stored in the cloud-based file-storage system while the notification remains displayed within the user interface on the client device.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Barker et al. (US 2009/0049053 A1) – Methods, Systems, and medium for configuring notification settings for a shared documents owned by the user (see Fig. 16).  Barker provides a user interface configured to allow a client device user to configure the notification settings, the notification settings includes options to set preferences related to the notification received about documents being updated (see [0129]).

Bashir et al. (US 2013/0254699 A1) _ method, system, and medium for managing shared documents and notification.  Bashir provides a user interface allows the user to configure the alert/notification settings such as one disclosed in Figure 5 and paragraph 0070.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179